Citation Nr: 0006301	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-32 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant








ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1997, the RO 
denied the claim of entitlement to service connection for 
PTSD. 

The issue on appeal was before the Board in May and August 
1998 when it was remanded to afford the veteran a requested 
hearing.  The issue on appeal was again before the Board in 
February 1999 at which time it was remanded for additional 
evidentiary development.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the claims files reveals the veteran served in the 
Republic of Vietnam as demonstrated by his receipt of the 
Vietnam Campaign Medal and Vietnam Service Medal.  He did not 
receive any awards or decorations indicative of participation 
in combat.  His military occupational specialty was reported 
as cook.  

Associated with the claims file are VA outpatient treatment 
records, some of which include assessments of PTSD.  Also 
associated with the claims file is the report of a VA 
psychological consultation which was conducted in 1996.  At 
the time of the consultation, the veteran reported alleged 
stressors he had experienced while serving in Vietnam.  The 
diagnosis from the psychological consultation was PTSD.  The 
examiner noted the veteran might have been experiencing PTSD 
related to military combat and/or childhood abuse.  

The veteran submitted a statement in June 1999 which included 
the veteran's description of in-service stressors.  The 
veteran also testified at a February 2000 video conference 
before the undersigned Member of the Board as to his alleged 
in-service stressors.  

Criteria

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of several in-service 
stressors.  The veteran's statements and testimony with 
respect to his in-service stressors must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

Included in the claims file are opinions from VA medical 
professionals to the effect that the veteran currently has 
PTSD which is related to his experiences during service.  
These, too, must be presumed to be credible for the limited 
purpose of establishing whether the claim of entitlement to 
service connection for PTSD is well grounded.

As the veteran's statements and testimony with respect to his 
in-service stressors must be accepted as true for the purpose 
of determining whether the claim is well grounded and as 
there are current diagnoses of PTSD by competent medical 
professionals based on these stressors, the veteran's claim 
for service connection for PTSD is well grounded.  To that 
extent, the appeal is granted.  

As is discussed in greater detail below, the Board finds that 
additional development is necessary and the issue of 
entitlement to service connection for PTSD is further 
addressed below in the remand portion of this decision.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  To that extent only, the appeal is allowed.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims ("the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's claim of entitlement to service connection for 
PTSD has been found to be well grounded.  As the claim is 
well grounded, VA has a duty to assist the veteran in 
development of his claim.  

In February 1999, the Board remanded the claim for required 
evidentiary development.  The Board specifically directed the 
RO to review the veteran's claims file and prepare a summary 
of all his claimed stressors.  The RO was further directed to 
send the summary of the stressors to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) and 
request USASCRUR to certify the occurrence of any of the 
claimed incidents and if there was any indication of the 
veteran's involvement therein.  

After a response from the USASCRUR was received, the RO was 
to determine if the veteran had been exposed to an in-service 
stressor or stressors.  If, and only if, a stressor was 
confirmed, the RO was to schedule the veteran for a VA 
examination based on the verified stressor(s) to determine if 
the veteran had PTSD as a result of active duty.  

Review of the claims file reveals the RO did not prepare a 
summary of the veteran's claimed in-service stressors and did 
not contact USASCRUR for verification of the stressors as 
directed by the Board's February 1999 remand.  The RO is 
advised that the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and a further remand of the case will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds some of the veteran's alleged in-service 
stressors are potentially verifiable.  He testified that the 
airport at Nha Trang was mortared the day of his arrival in-
country which was on or around the 21st of September, 1967.  
He testified that at the beginning of the Tet Offensive in 
1968 upon his return from leave, he was held by the Viet Cong 
for several days.  He further testified that he informed his 
unit of the reason for his delay in returning to his unit.  
There is the possibility a record was made of the veteran's 
report.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records referable to his 
treatment for PTSD.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

3.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors.  The RO 
must inform the veteran of the importance 
of the submission of this evidence and 
that failure to do so may adversely 
affect the outcome of his claim.  

4.  After the above development is 
completed, and even if the veteran does 
not respond to the request for stressors, 
the RO must review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements and testimony regarding 
stressors.  The summary of the claimed 
stressors must be associated with the 
claims file.  

This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), must be submitted to the U. 
S. Armed Service Center for Research of 
Unit Records (USASCRUR), at 7798 Cissna 
Road, Springfield, Virginia 22150.  

USASCRUR must be informed of the units to 
which the veteran was attached while 
serving in Vietnam.  

The USASCRUR must be requested to verify 
the occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  The USASCRUR must be asked 
to respond, either in the affirmative or 
in the negative, as to the verification 
of the occurrence of each of the 
veteran's claimed in-service stressors.  

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service or prior 
to service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

6.  If, and only if, confirmed stressors 
are found to exist based on the 
instructions in paragraph 4, the veteran 
must be afforded a VA psychiatric 
examination by a board of two qualified 
psychiatrists who, if possible, have not 
previously examined him, in order to 
determine whether he has PTSD and its 
etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.  

Prior to the examinations, the RO is to 
inform the examiners of the results of 
its determination in paragraph (4) above 
as to the existence of a stressor or 
stressors.  The examiners should report 
all Axis I and II diagnoses present, if 
any, discuss any psychosocial stressors, 
and resolve any conflicts found between 
their findings and the diagnostic 
findings noted in the evidence associated 
with the claims file.  

With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  

The examination reports should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner(s) should specify;

(a) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; 

(b) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(c) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  

The examination reports should include 
the complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 



